 

HEALTHEQUITY, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
(as amended and restated effective as of September 29, 2015)
HealthEquity, Inc. (the “Company”) believes that, in addition to cash
compensation, the granting of options (the “Options”) to purchase shares of the
Company’s common stock (the “Shares”) to members (“Directors”) of its board of
directors (the “Board”) represents a powerful tool to attract, retain and reward
Directors who are not employees of the Company (“Non-Employee Directors”) and to
align the interests of our Non-Employee Directors with those of our
stockholders. This Non-Employee Director Compensation Policy (this “Policy”) is
intended to establish the Company’s policy regarding cash compensation and
Options grants to its Non-Employee Directors. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2014 Equity Incentive Plan, as amended and restated from time to
time (the “Plan”). Non-Employee Directors shall be solely responsible for any
tax obligations they incur as a result of any compensation received under this
Policy.
I.    Cash Compensation
(a)    Annual Retainer Fee. The Company will pay each Non-Employee Director
(other than any Non-Employee Director who is a representative of Berkley Capital
Investors, L.P. or Napier Park Global Capital) an annual fee of $25,000 for
serving on the Board (the “Annual Fee”). Each Annual Fee will be paid ratably on
a fiscal quarterly basis at the beginning of each quarter to each Non-Employee
Director who will be serving in the relevant capacity for such fiscal quarter.
For purposes of clarification, no ratable payment of an annual retainer will be
paid to a Non-Employee Director who is not continuing as a Non-Employee Director
following the start of the applicable Company fiscal quarter.
(b)    Annual Audit Committee Chairperson Retainer Fee. The Company will pay
each Non-Employee Director who serves as chairperson of the Audit Committee an
additional annual fee of $40,000 for serving as the chairperson (the “Annual
Audit Committee Chairperson Fee”). The Annual Audit Committee Chairperson Fee
will be paid ratably on a fiscal quarterly basis at the beginning of each
quarter to each such Non-Employee Director who will be serving in the relevant
capacity for such fiscal quarter. For purposes of clarification, no ratable
payment of an annual retainer will be paid to a Non-Employee Director who is not
continuing as the chairperson of the Audit Committee, following the start of the
applicable Company fiscal quarter.
(c)    Annual Compensation Committee Chairperson Retainer Fee. The Company will
pay each Non-Employee Director who serves as chairperson of the Compensation
Committee an additional annual fee of $15,000 for serving as the chairperson
(the “Annual Compensation Committee Chairperson Fee”). The Annual Compensation
Committee Chairperson Fee will be paid ratably on a fiscal quarterly basis at
the beginning of each quarter to each such Non-Employee Director who will be
serving in the relevant capacity for such fiscal quarter. For purposes of
clarification, no ratable payment of an annual retainer will be paid to a
Non-Employee Director who is not continuing as the chairperson of the
Compensation Committee, following the start of the applicable Company fiscal
quarter.




--------------------------------------------------------------------------------

 



(d)    Annual Chairman Retainer Fee. The Company will pay each Non-Employee
Director who serves as Chairman of the Board an additional annual fee of
$100,000 for serving as the Chairman of the Board (the “Annual Board Chairman
Fee”). The Annual Board Chairman Fee will be paid ratably on a fiscal quarterly
basis at the beginning of each quarter to each such Non-Employee Director who
will be serving in the relevant capacity for such fiscal quarter. For purposes
of clarification, no ratable payment of an annual retainer will be paid to a
Non-Employee Director who is not continuing as the Chairman of the Board,
following the start of the applicable Company fiscal quarter.
(e)    Travel Expenses. Each Non-Employee Director’s reasonable, customary and
documented travel expenses to Board and committee meetings will be reimbursed by
the Company.
(f)    Revisions. The Board in its discretion may change and otherwise revise
the terms of the cash compensation granted under this Policy (including, without
limitation, the amount of cash compensation to be paid) on or after the date the
Board determines to make any such change or revision.
(g)    Section 409A. Payments under this Policy are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, under Treasury
Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and this Policy shall be
administered, interpreted and construed accordingly.
II.    Equity Compensation
Non-Employee Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan, including discretionary Awards not
covered under this Policy. All grants of Awards to Non-Employee Directors
pursuant to Sections II.(b) and (c) of this Policy will be automatic and
nondiscretionary, except as otherwise provided herein, and will be made in
accordance with the following provisions:
(a)    No Discretion. No person will have any discretion to select which
Non-Employee Directors will be granted Awards under this Policy or to determine
the number of Shares to be covered by such Awards (except as provided in
Sections II.(e) and (f) below and Section 10 of the Plan).
(b)    Initial Award. Each person who first becomes a Non-Employee Director
following the effective date of this Policy will be automatically granted an
Award of Nonstatutory Stock Options for 25,000 Shares (the “Initial Award”) on
or about the date on which such person first becomes a Non-Employee Director,
whether through election by the stockholders of the Company or appointment by
the Board to fill a vacancy; provided, however, that a Director who is an
Employee of the Company (an “Inside Director”) who ceases to be an Inside
Director, but who remains a Director, will not receive an Initial Award.
(c)    Annual Award. Each Non-Employee Director will be automatically granted an
Award of Nonstatutory Stock Options for 15,000 Shares (an “Annual Award”) on the
first day of each fiscal year which occurs following the effective date of this
Policy.

2



--------------------------------------------------------------------------------

 



(d)    Chairman Award. Each Non-Employee Director who serves as Chairman of the
Board will be automatically granted an additional Award of Nonstatutory Stock
Options for 25,000 Shares (the “Chairman Additional Award”) on the date on which
such person first becomes Chairman of the Board.
(e)    Terms. The terms of each equity Award granted pursuant to this Policy
will be as follows:
(i)    The Options subject to the Initial Award and the Chairman Additional
Award will vest and become exercisable over a four (4) year period with
twenty-five percent (25%) of the Options subject to the Award vesting on each of
the first four (4) annual anniversaries of the date on which the recipient first
becomes a Director or Chairman of the Board, as applicable; provided that the
Director continues to serve as a Director through such dates. The Options
subject to the Annual Award will vest and become exercisable over a one (1) year
period with fifty percent (50%) of the Options subject to the Annual Award
vesting on the date of the annual meeting of the stockholders of the Company
held during the fiscal year during which such Annual Award is granted and the
remainder vesting on the last day of the fiscal year during which such Annual
Award is granted; provided that the Director continues to serve as a Director
through such dates.
(ii)    Notwithstanding anything to the contrary in this Policy, the Initial
Award, Annual Award and the Chairman Additional Award shall be subject to the
terms and conditions of the Plan and an applicable Award Agreement.
(f)    Revisions. The Board in its discretion may change and otherwise revise
the terms of Awards granted under this Policy, including, without limitation,
the types of Awards, the number of Shares, the exercise prices, and vesting
schedules, for Awards granted on or after the date the Board determines to make
any such change or revision.
(g)    Adjustments. The number of Shares issuable pursuant to Initial Awards,
Annual Awards and Chairman Additional Awards to be granted under Sections
II.(b), (c) and (d) of this Policy shall be adjusted in accordance with Section
9 of the Plan.
*    *    *

3

